                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    FERDEE MORRIS,                                  :   Case No. 3:19-cv-00056
                                                    :
           Plaintiff,                               :   District Judge Walter H. Rice
                                                    :   Magistrate Judge Sharon L. Ovington
    vs.                                             :
    AMAZON.COM SERVICES, INC., and                  :
    John/Jane Does x100,                            :
                                                    :
           Defendants.                              :


                            REPORT AND RECOMMENDATIONS 1


          Plaintiff Ferderee Morris filed a pro se Complaint in the Butler County, Ohio

Court of Common Pleas, asserting that her former employer Defendant Amazon.com

Services, Inc. (Amazon) discriminated against her in violation of the Americans with

Disabilities Act (ADA). Amazon removed the case to this Court and has since filed a

Motion to Dismiss Plaintiff’s Complaint. (Doc. #6). Amazon contends that dismissal of

Plaintiff’s Complaint under Fed. R. Civ. P. 12(b)(6) is warranted because it fails to state a

plausible ADA claim.

          On March 28, 2019, the Court notified Plaintiff that Amazon had filed a Motion to

Dismiss and that her response to it was due by April 18, 2019. (Doc. #7). The Notice

also informed Plaintiff that if she failed to file a timely response to Amazon’s Motion to

Dismiss, the Motion may be granted and her case dismissed. Id. The Court later granted



1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Plaintiff an extension of time to respond to May 28, 2019. This provided Plaintiff with

roughly an additional month to file her response to Amazon’s Motion. Plaintiff did not

file a timely response to Amazon’s Motion to Dismiss, and she has not participated in this

case since filing her Motion for Extension of Time three months ago.

       District courts have the inherent power to dismiss civil actions for want of

prosecution to “manage their own affairs so as to achieve the orderly and expeditious

disposition of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-31 (1962). Plaintiff’s

failure to respond to Amazon’s Motion to Dismiss leaves the record void of any

explanation by her for not filing a Memorandum in Opposition or other response to

Amazon’s Motion. Her silence, moreover, after the Court granted her Motion to Extend

Time to Respond to Amazon’s Motion leaves the record void of any reason for her failure

to prosecute. In light of these circumstances, dismissal of this case is warranted due to

her failure to prosecute. See id.

       Additionally, Plaintiff’s failure to respond Amazon’s Motion to Dismiss indicates

that she has waived and abandoned her claims against Amazon. See Shoup v. Doyle, 974

F.Supp.2d 1058, 1081 (S.D. Ohio 2013) (Rice, D.J.) (citing and quoting parenthetically

Scott v. Tennessee, 878 F.2d 382, 1989 WL 72470, at *2 (6th Cir. 1989) (“if a plaintiff

fails to respond or otherwise oppose a defendant’s motion, then the district court may

deem the plaintiff to have waived opposition to the motion.”); see Coley v. State of Ohio

Dept. of Rehab., 2016 WL 5122559, at *1 (S.D. Ohio 2016) (citing Humphrey v. U.S.

Attorney General’s Office, 279 F. App’x 328, 331 (6th Cir. 2008).

       Even if Plaintiff has not waived or abandoned her claims, this case is incorrectly

                                             2
venued. The events Plaintiff describes in her Complaint, or at least a substantial part of

them, occurred at an Amazon facility in Fairfield in Butler County, Ohio. The case is

therefore correctly venued in the Southern Division of this District. See 28 U.S.C. §§

115(b), 1406(b)(2); see also S.D. Ohio Civ. R. 82.1(b). “A district court of a district in

which is filed a case laying venue in the wrong division or district shall dismiss, or if it be

in the interest of justice, transfer the case to any district or division in which it could have

been brought.” 28 U.S.C. § 1406(a). The interest of justice would not be served by

transferring this case to the Southern Division of this Court because Plaintiff has

abandoned or waived her claims and failed to prosecute this case. Dismissal is therefore

also warranted for improper venue. See id.

                     IT IS THEREFORE RECOMMENDED THAT:

       1.       Defendant Amazon.com Services, Inc.’s Motion to Dismiss (Doc. #6) be
                GRANTED; and

       2.       The case be terminated on the record of this Court.


July 24, 2019                                      s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                               3
                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             4
